Per Curiam.
The note in suit was made payable to Patrick Collins or Ellen F. Allen. Patrick Collins is dead, and his executors claim title thereto. Ellen F. Allen, who was in possession of the note at the time of the death of said Collins, transferred the same to plaintiff, who is now in possession thereof. Defendants admit their liability on the same, but assert that they do not know whether plaintiff or the executors of Collins are entitled to payment. They, therefore, applied for an order of interpleader, which was denied. From the order denying this motion defendants appeal.
The rule is well settled that something must be stated in the affidavits, upon applications of this character, to throw a real doubt upon the right of the plaintiff to recover. Hinsdale v. Bankers’ Life Ins. Co., 72 App. Div. 180. In the case at bar, no facts are alleged tending to show that the claim of the executors of Collins was meritorious, or that the defend*628ants could not safely determine, without hazard to themselves, to whom they should pay the amount in question. We have, simply, the fact that the executors of Collins make a claim to the note. Upon what theory or facts this claim is based, we do not know, beyond the fact that the note was made payable to Patrick Collins or Ellen F. Allen. The latter, as we have seen, was in possession of the note at the time of the death of Collins, and transferred her title to plaintiff, who is now the holder of the said note. While it is not necessary that the claimant, interposing the demand, should make out a case of probable success, still the court should have some facts, upon an application for an order of interpleader, to determine whether or not there is any foundation for the claim. For aught that appears here, the said Collins may have entirely divested himself of any shadow of title to the note in question.
The order should be affirmed, with ten dollars costs and disbursements.
Present: Soott, Gildebsleeve and MaoLean, JJ.
Order affirmed, with ten dollars costs and disbursements.